Name: Commission Directive 93/49/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by ornamental plant propagating material and ornamental plants pursuant to Council Directive 91/682/EEC
 Type: Directive
 Subject Matter: marketing;  agricultural activity;  agricultural policy;  deterioration of the environment
 Date Published: 1993-10-07

 Avis juridique important|31993L0049Commission Directive 93/49/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by ornamental plant propagating material and ornamental plants pursuant to Council Directive 91/682/EEC Official Journal L 250 , 07/10/1993 P. 0009 - 0018 Finnish special edition: Chapter 3 Volume 52 P. 0238 Swedish special edition: Chapter 3 Volume 52 P. 0238 COMMISSION DIRECTIVE 93/49/EEC of 23 June 1993 setting out the schedule indicating the conditions to be met by ornamental plant propagating material and ornamental plants pursuant to Council Directive 91/682/EECTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 91/682/EEC of 19 december 1991 on the marketing of ornamental plant propagating material and ornamental plants(1) , and in particular Article 4 thereof, Whereas, in applying the provisions of this Directive, it is appropriate to take into account the production cycles of the various materials; Whereas, the conditions laid down in this Directive must be regarded as the minimum standard acceptable at this stage taking into account the current production conditions in the Community; whereas they will progressively be developed and refined, in order ultimately to achieve high standards of improved quality; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee for propagating Materials and Ornamental Plants, HAS ADOPTED THIS DIRECTIVE: Article 1 1. This Directive establishes the schedules referred to in Article 4 of Directive 91/682/EEC including the requirements as to labelling referred to in the third paragraph of Article 11 of that Directive. 2. The schedule applies to the growing crop and ornamental propagating material (including rootstocks), and ornamental plants derived therefrom, of all the genera and species referred to in Annex to Directive 91/682/EEC, and to rootstocks of other genera and species referred to in Article 4 (2), irrespective of the propagation system applied, those items being hereinafter referred to as 'the material'. 3. The provisions of this Directive shall apply progressively, account being taken of the production cycles of the material referred to in paragraph 2. Article 2 The material shall, where applicable, comply with the relevant plant health conditions laid down in Council Directive 77/93/EEC(2) . Article 3 1. Without prejudice to the provisions of Article 2, the material must, at least on visual inspection, be substantially free from any harmful organisms and diseases impairing quality, or any signs or symptoms thereof, which reduce the usefulness of the propagating material or ornamental plants and in particular be free from those organisms and diseases listed in the Annex hereto in respect of the genus or species concerned. 2. Any material showing visible signs or symptoms of the harmful organisms or diseases referred to in paragraph 1 at the stage of the growing crop shall be properly treated immediately upon appearance or, where appropriate, shall be removed. 3. In the case of citrus material the following requirements shall also be met: (i) it shall be derived from initial material which has been checked and found to show no symptoms of the relevant viruses, virus-like organisms or diseases listed in the Annex hereto; (ii) it shall have been checked and found to be substantially free of such viruses, virus-like organisms or diseases since the beginning of the last cycle of vegetation; and (iii) in the case of grafting, it shall have been grafted onto rootstocks other than those susceptible to viroids. 4. In the case of flower bulbs the following requirement shall also be met: - the propagating material shall be derived directly from material which, at the stage of the growing crop, has been checked and found to be substantially free from any harmful organisms and diseases, signs or symptoms thereof referred to in paragraph 1 and in particular from those listed in the Annex hereto. Article 4 1. The material shall have adequate identity and purity relative to the genus or species in question, or where appropriate, group of plants, and, where marketed or intended to be marketed with a reference to the variety pursuant to Article 9 (1) of Directive 91/682/EEC, shall also have identity and purity as to variety. 2. In the case of commonly known varieties referred to in the first indent of Article 9 (2) of Directive 91/682/EEC the official denomination of the variety shall be used by the supplier. 3. In the case of varieties which are already the subject of an application for plant breeders' rights or an official registration referred to in the first indent of Article 9 (2) of Directive 91/682/EEC, the breeders' reference or proposed name must be used until the authorization is granted. 4. In the case of varieties entered on lists kept by suppliers pursuant to the second indent of Article 9 (2) of Directive 91/682/EEC, the requirement referred to in paragraph 1 in respect of variety shall be based on the detailed descriptions given in the lists kept by suppliers. Article 5 1. The material shall be substantially free from any defects likely to impair their quality as propagating or as planting material. 2. The vigour and dimensions of the material shall be satisfactory in respect of its usefulness as propagating material and ornamental plants. Furthermore, an appropriate balance shall be assured between the roots, stems and leaves. 3. In the case of seeds, in addition to the requirements in paragraph 1, the germination capacity shall be satisfactory. Article 6 1. The supplier's document referred to in Article 11 of Directive 91/682/EEC shall be of suitable material which has not previously been used and shall be printed in at least one of the official languages of the Community. It shall contain the following information headings: (i) indication 'EEC quality'; (ii) indication of EEC Member State code; (iii) indication of responsible official body or its distinguishing code; (iv) registration or accreditation number; (v) name of supplier; (vi) individual serial, week or batch number; (vii) date of issue of the supplier's documents; (viii) botanical name; (ix) denomination of the variety, where appropriate. In the case of rootstock, denomination of the variety of its designation; (x) denomination of the group of plants, where appropriate; (xi) quantity; (xii) in the case of imports from third countries pursuant to Article 16 (2) of Directive 91/682/EEC, the name of the country of harvesting. 2. In the case where the material is accompanied by a plant passport in accordance with Commission Directive 92/105/EEC(3) the plant passport may, if the supplier so wishes, constitute the supplier's document referred to in paragraph 1. Nonetheless, the indication 'EEC quality' and an indication as to the responsible official body under Directive 91/682/EEC must be given and a reference to the denomination of the variety, rootstock or group of plants. In the case of imports from third countries pursuant to Article 16 (2) of Directive 91/682/EEC, the name of the country of harvesting must also be given. This information may be on the same document as the plant passport but clearly separated. Article 7 This Directive is without prejudice to the provisions laid down in Council Regulation (EEC) No 315/68(4) . Article 8 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive not later than 31 December 1993. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the text of the main provisions of domestic law which they adopt in the field covered by this Directive. Article 9 This Directive is addressed to the Member States. Done at Brussels, 23 June 1993. For the CommissionRenÃ © STEICHENMember of the Commission (1) OJ No L 376, 31. 12. 1991, p. 21. (2) OJ No L 26, 31. 1. 1977, p. 20. (3) OJ No L 4, 8. 1. 1993, p. 22. (4) OJ No L 71, 21. 3. 1968, p. 1. ANNEX /* Tables: see OJ */